Notice of Pre-AIA  or AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-17 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is indefinite for the following reasons.  The claim is directed to opening/closing valves on conduits.  It is unclear the relationship of the valves with respect to fluid from the boiler and fluid from the process chamber.  Specifically, what’s the relationship between the valves located upstream and downstream from the process chamber to that the boiler and condenser? The claim recites flowing a fluid from the boiler to the process chamber and flowing a fluid from the process chamber to the condenser, but it is unclear whether certain valves in the upstream or downstream are opened to allow the fluid to flow from the boiler to the process chamber, and from the process chamber to the condenser.  Clarification is requested.   Further, it is unclear what the skilled artisan would consider as “upstream” or “downstream” from the process chamber, as these terms are relative. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-8 and 17 is/are rejected under 35 U.S.C. 103 as being obvious over Delmas et al. (US2019/0139793).
The applied reference has a common assignee/inventor with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2).  
Re claim 1, Delmas et al. teach a method of processing a substrate by heating a boiler 110, 120 in fluid communication with a process chamber 200, valves that are disposed upstream of the process chamber (i.e. 125, 126) and valves 161 and 162 that are disposed in conduits downstream from the process chamber. In reference to the downstream of the processing chamber, applicant is directed to paragraph 27 which teaches that the condenser inlet valve 161 can be connected to an outlet port of the processing chamber. 
Delmas et al. teach positioning the substrate in the process chamber (step 1002; Fig.2), heating the boiler in fluid communication with the process chamber (step 1004); heating the process chamber by providing steam to the processing chamber (step 1004), flowing fluid from the boiler to the process chamber (steps 1008, 1010) and flowing the fluid from the process chamber to the condenser (paragraph 37).  Re claim 1, Delmas et al. do not teach specifically opening and closing valves “upstream” and downstream from the processing chamber.  Paragraph 16 teaches that the process lines connect different components such as valves together in the steam annealing system. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Delmas et al. to include opening and closing a plurality of valves throughout the annealing system, for purposes of flowing the fluid from the boiler to the processing chamber and from the processing chamber to the condenser.  Re claims 2-3, the limitations are met since the fluid is heated from the boiler to form steam that is flowed from the processing chamber to the condenser.  Re claim 4, refer to paragraph 15.  Re claim 5, the limitations are met since Delmas et al. teach forming steam which reads on water vapor.  Re claims 6-7, refer to paragraph 20 which teaches steam at temperatures of about 300-600C. In reference to pressurizing the boiler, refer to paragraph 17 for example.  Re claim 8, Delmas et al. teach the boiler at pressures up to 200barG, which reads on applicant’s claimed range. Re claim 17, Delmas et al. do not teach detecting the amount of condensed fluid, determining a threshold value.  However, paragraph 29 teaches a controller 180 which controls and monitors various components of the system including the condenser. In reference to delivering the condensed fluid to a fluid collection unit, Delmas teaches the condensed fluid from a condenser to a heat exchanger to waste (Fig. 1). 
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.
Claims 9-16 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art fails to teach the limitations of claims 9 and 15, and the corresponding dependent claims. 
 The Examiner acknowledges receipt of the lengthy information disclosure statements filed 4/13/2022, 9/29/2021, 9/21/2021, 7/23/2021, 6/10/2021, 4/2/2021, and 3/6/2021.  There is no requirement that applicants explain the materiality of English language references, however the cloaking of a clearly relevant reference in a long list of references may not comply with applicants’ duty to disclose, see Penn Yan Boats, Inc. v. Sea Lark Boats, Inc., 359 F. Supp. 948, aff’d 479 F. 2d. 1338.  There is no duty for the Examiner to consider these references to a greater extent than those ordinarily looked at during a regular search by the Examiner.  Accordingly, the Examiner has considered these references in the same manner as references encountered during a normal search of Office search files.  
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Bergman teaches a process and apparatus for treating a workpiece w/ gases. Spiegelman et al. teach methods and devices for producing high purity steam. Delmas teaches a condenser system for a high-pressure processing system.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sharidan Carrillo whose telephone number is (571)272-1297. The examiner can normally be reached M-F, 7:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on 571-272-1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Sharidan Carrillo
Primary Examiner
Art Unit 1711



/Sharidan Carrillo/Primary Examiner, Art Unit 1711                                                                                                                                                                                                        bsc